Per Curiam.
Respondent was admitted to practice by this Court in 1966. He resides in California.
In December 1997, respondent pleaded guilty and was convicted in the United States District Court for the District of Arizona of violating 18 USC § 1001 (false statement), a felony offense. His federal conviction is essentially similar to an offense under Penal Law § 175.35, offering a false instrument for filing in the first degree, a class E felony (see Matter of Zumbo, 191 AD2d 805, lv denied 82 NY2d 653). We therefore grant petitioner’s motion for an order disbarring respondent and striking his name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) and (b) (see Matter of Johnston, 75 NY2d 403).
Spain, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is granted and respondent’s application to voluntarily resign is denied; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further *724ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).